 Case 2:20-cv-00415-DBH Document 5 Filed 01/27/21 Page 1 of 1     PageID #: 10




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


JOSHUA DAVID DAVIS,                      )
                                         )
                        PLAINTIFF        )
                                         )
V.                                       )       CIVIL NO. 2:20-CV-415-DBH
                                         )
SOCIAL SECURITY                          )
ADMINISTRATION COMMISSIONER,             )
                                         )
                        DEFENDANT


                            ORDER OF DISMISSAL


      The record discloses that the plaintiff has not responded to this Court’s

January 5, 2021, Order to Show Cause within 14 days why his case should not

be dismissed for lack of prosecution.

      Accordingly, the case is now DISMISSED for lack of prosecution See Local

Rule 41.1(b).

      SO ORDERED.

      DATED THIS 27TH DAY OF JANUARY, 2021

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE
